Citation Nr: 1115923	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  10-30 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability.

2.  Entitlement to service connection for right eye disability.

3.  Entitlement to service connection for bilateral hand disability.

4.  Entitlement to service connection for bilateral elbow disability.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for right arm disability.

7.  Entitlement to service connection for cervical spine disability.

8.  Entitlement to service connection for a disability manifested by headaches and dizziness.

9.  Entitlement to service connection for thoracolumbar disability.

10.  Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant had active service from December 7, 1969 to May 13, 1970, from December 20, 1990 to May 11, 1991, from May 13, 1999 to July 30, 1999, December 28, 2001 to June 1, 2002, from February 28, 2003 to July 21, 2003, and from December 14, 2006 to January 5, 2007.  He also has unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2010, the appellant testified at a video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims folder.  At that time, the appellant and his representative confirmed that the appeal in this case is limited to the issues listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for disability involving the hips, the right eye, the hands, the elbows, the right knee, the right arm, the cervical spine, headaches with dizziness, the thoracolumbar spine and the ankles.  The adjudication of these claims is complex due to the fact that the appellant has many years of National Guard service, which includes several tours of active duty service with multiple periods of ACDUTRA and INACDUTRA service.

For reasons discussed more fully below, this case requires remand for further RO efforts to verify the appellant's relevant periods of ACDUTRA and INACDUTRA service.  However, the appellant must understand that the information he has provided, to date, does not allow VA to fully develop these claims to the optimum.  

The Board notes that "[t]he duty to assist is not always a one-way street" and requires a claimant to provide sufficient information to allow VA to assist in the development of a claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Prior to discussing the development deficiencies, the Board will briefly summarize the applicable law in this case in an effort to demonstrate to the appellant the types of evidence and/or information VA needs to assist him in the development of his claims.

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d)(2006).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2006).

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease, contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection will also be presumed for certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

One of the claims prosecuted on appeal concerns a claim of entitlement to service connection for cervical spine disability with residual neurologic impairment of the right upper extremity.  This issue clearly requires further RO development.

The record shows that the appellant was diagnosed with cervical spine disc disease when he suffered a serious cervical spine injury on January 24, 2008.  A service treatment record (STR), dated January 26, 2008, includes the appellant's report that the injury occurred "while on duty."  At that time, an examiner reported an intent to schedule a line of duty (LOD) consultation.  There are no further relevant STRs on this issue.

Overall, the record contains strong anecdotal evidence from the appellant and the STRs that he was "on duty" at the time of the cervical spine injury in January 2008.  However, only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

Importantly, a service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

In this case, the RO must obtain a clearly yes or no answer from the National Personnel Records Center (NPRC), or any other appropriate agency, as to whether the appellant had a period of ACDUTRA or INACDUTRA service on January 24, 2008, and, if so, whether an LOD report was issued.  Otherwise, the Board has no basis to even consider a service connection claim based upon this claimed time period.  See 38 U.S.C.A. §§ 101(24), 1110.

With respect to the other disabilities, the Board cannot determine from the Veteran's testimony and records as to the onset and etiology of these disorders which frustrates any attempt to verify an alleged relevant period of ACDUTRA or INACDUTRA service.  On remand, the Veteran should be requested to provide a chronological timetable as to the alleged onset and etiology of each disability claimed.  Otherwise, VA can provide him no further assistance in developing his claims.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide a chronological timetable as to the alleged onset and etiology of each disability claimed on appeal, which includes the hips, the right eye, the hands, the elbows, the right knee, the right arm, the cervical spine, headaches with dizziness, the thoracolumbar spine and the ankles.  The appellant should specifically identify whether the onset/injury occurred during a period of active duty, ACDUTRA or INACDUTRA with enough specificity to allow VA the opportunity to verify the claimed service with the appropriate service department.

2.  Upon the receipt of any additional information from the appellant, contact the NPRC, or any other appropriate agency, to verify whether the appellant had a period of ACDUTRA or INACDUTRA service on approximately January 24, 2008, to include the issue of whether a line of duty determination for cervical spine injury was issued.  Additionally, verify any additional periods of ACDUTRA or INACDUTRA service identified by the appellant as relevant to his claims.

3.  Upon completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the appellant and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

